  Case 20-10095           Doc 45    Filed 08/24/20 Entered 08/24/20 15:49:45            Desc Main
                                      Document     Page 1 of 3



                            UNITED STATES BANKRUPTCY COURT

                                   DISTRICT OF MASSACHUSETTS


                                                   )
In re                                              )
                                                   )           Chapter 7
JOSE F. DA COSTA, JR.,                             )           Case No. 20-10095-FJB
                                                   )
                  Debtor.                          )
                                                   )


                    MOTION OF STEWART F. GROSSMAN, CHAPTER 7
                     TRUSTEE, TO EMPLOY STEWART F. GROSSMAN
                   AND THE LAW FIRM OF ARENT FOX LLP AS COUNSEL

         Stewart F. Grossman, Chapter 7 Trustee of the above-captioned estate (the "Trustee"),

respectfully requests that this Court enter an Order authorizing the employment of Stewart F.

Grossman and the law firm of Arent Fox LLP ("Counsel") as counsel to the Chapter 7 Trustee in

these proceedings. In support hereof, the Trustee states as follows:

         1. On January 13, 2020, Jose F. Da Costa, Jr. (the “Debtor”) filed a voluntary petition

under Chapter 13 of Title 11 of the United States Code (the “Bankruptcy Code”). His case was

converted to a case under Chapter 7 of the Bankruptcy Code on July 22, 2020.

         2. On July 23, 2020, Stewart F. Grossman was appointed Chapter 7 Trustee.

         3. The Trustee requires the assistance of Counsel to enable him to perform properly his

functions. The retention of attorneys is necessary in connection with, inter alia, the following:

        (a) advising the Trustee with respect to the investigation, identification, and liquidation of
the assets of the estate, including sale of the Debtor’s assets;

        (b) the identification and prosecution of claims and causes of action which may be asserted
by the Trustee; and

        (c) the examination of proofs of claim previously filed and to be filed herein and the
possible prosecution of objections to certain of such claims.


22783605.1/977777-14841
  Case 20-10095           Doc 45    Filed 08/24/20 Entered 08/24/20 15:49:45              Desc Main
                                      Document     Page 2 of 3




         4.       The Trustee has conferred with Counsel and desires to employ said attorneys as his

counsel in the within proceeding.

         5.       Counsel will perform the services described herein for compensation, subject to the

approval of this Court, at the usual hourly rates of each person rendering services, and

reimbursement of expenses incurred.

         6.       Filed herewith is the Affidavit of Stewart F. Grossman. To the best of the

Trustee’s knowledge, such affidavit sets forth all of Counsel’s connections with the Debtor,

creditors or other parties in interest, their respective attorneys and accountants, the United States

trustee, or any person employed in the office of the United States trustee.

         7.       The Trustee believes that it is in the best interest of the estate to employ Stewart F.

Grossman and the law firm of Arent Fox LLP as counsel to the Trustee in the within proceedings.

         WHEREFORE, the Trustee respectfully requests that the Court:

         1.       Enter an Order authorizing the Trustee to employ Stewart F. Grossman and the

law firm of Arent Fox LLP as counsel to the Trustee in the within proceedings; and

         2.       Grant such other and further relief as is just and proper.




                                                 /s/ Stewart F. Grossman
                                                 Stewart F. Grossman, Chapter 7 Trustee
                                                 ARENT FOX LLP
                                                 Prudential Tower
                                                 800 Boylston Street
                                                 Boston, MA 02199
                                                 (617) 973-6100
                                                 stewart.grossman@arentfox.com

Dated: August 24, 2020




                                                    -2-
22783605.1/977777-14841
  Case 20-10095           Doc 45   Filed 08/24/20 Entered 08/24/20 15:49:45        Desc Main
                                     Document     Page 3 of 3




                                   CERTIFICATE OF SERVICE


         I, Stewart F. Grossman, hereby certify my understanding that on August 24, 2020, notice

of the filing of Motion of Stewart F. Grossman, Chapter 7 Trustee, to Employ Stewart F.

Grossman and the Law Firm of Arent Fox LLP as Counsel and Affidavit of Stewart F.

Grossman in Support of Motion of Stewart F. Grossman, Chapter 7 Trustee, to Employ

Stewart F. Grossman and the Law Firm of Arent Fox LLP as Counsel was sent by the Court,

by e-mail, to the following:


        Colin Creager      cdc@mass-legal.com, 5538@notices.nextchapterbk.com

        John Fitzgerald     USTPRegion01.BO.ECF@USDOJ.GOV

        Riccardo Rullo     rrullo@dardeno.com


                                                            /s/ Stewart F. Grossman
                                                            Stewart F. Grossman




                                                 -3-
22783605.1/977777-14841
